DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 25 July 2022, regarding the LSEE application.

Claims 21-23, 27-32, 34, 35, and 38 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 27, 28 and 32 are objected to because of the following informalities:  Each of the identified claims are currently drawn dependent to cancelled claims. Appropriate correction is required. For purposes of comparison to the teachings of the prior art, each claim will be treated as if dependent from its nearest prior independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 27-32, 34, 35, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of independent claims 21 and 32 have been amended to recited the limitation, “. . . a working electrode comprising carbon and being functionalized with ferrocene derivatives in a reduced form. . .” (emphasis added).  However, the instant application does not teach a reduced form of any mediator as part of the working electrode, either explicitly, implicitly or inherently.  Therefore, each of instant claims 21, 32, and all dependent claims therefrom, are rejected for failing to meet the written description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 28, 30-32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application to Pei, et al. (US 2010/0270175 A1; hereinafter, “Pei”) in view of a US Patent Application Publication to Imamura (US 2008/0038765 A1; hereinafter, “Imamura”), and also in view of a US Patent Application to Feldman, et al. (US 2010/0015692 A1; hereinafter, “Feldman”).

Regarding claim 21, Pei discloses a biosensor for measuring an analyte in a liquid sample includes a working electrode having a dispensed reagent thereon wherein the dispensed reagent (Abstract; which reads upon the claimed, "[a]n electrochemical test strip for detecting glycerol in a body fluid sample"). Pei teaches a base layer made of a dielectric material ([0063]; which reads upon "an electrically insulating substrate layer"). Pei also teaches the taught biosensor includes a working electrode and a reference electrode ([0018]; which read upon the limitations, "at least two electrodes, at least a first electrode of the at least two electrodes comprising a working electrode . . .and at least a second electrode of the at least two electrodes comprising a reference electrode and a counter electrode”).  Pei teaches the conductive layer (21; i.e., the electrodes) may be screen printing carbon ink or carbon paste onto base layer ([0065]; reading on “. . . comprising carbon. . .”). Pei teaches it is also desirable that the reduced form of the mediator is capable of being oxidized electrochemically at the electrode surface, wherein the redox mediator can be among other selections, ferrocene ([0084]; which reads upon, “. . . being functionalized with ferrocene derivatives in a reduced form. . .”).  Pei also teaches at least two, but preferably three conductive paths (22, 24 and 26; [0064]; which reads upon the limitation, “at least as many electrical tracks as the number of the at least two electrodes”).  Further, Pei teaches the working electrode is produced by using a formulation which includes not only the enzyme, the enzyme cofactor and the mediator but also binder ingredients which cause the working electrode to give a more consistent response to concentrations of interest for the analyte being sensed ([0059]; which reads on the claim limitation, “an enzyme layer disposed on the at least two electrodes . . .”).  Additionally, Pei teaches a cover (50; reading on “a top layer”) and a channel layer (40; Figures 3 and 4; reading on “a spacer layer located between the at least two electrode and the top layer, the spacer creating a spaced defining a measuring chamber for receiving the sample, the measuring chamber at least partially covering the electrodes and the enzyme layer”).
Pei teaches the enzyme may be glycerol dehydrogenase ([0028]) and the enzyme co-factor may be nicotinamide adenine dinucleotide, i.e., NAO ([0026]).  But, Pei does not explicitly teach the enzymes are glycerol kinase and glycerol phosphate oxidase and the co-factors are adenosine triphosphate and MgCl2.  
However, Imamura discloses a composition for lipase activity determination ([0012]), wherein is taught methods using electrodes-based techniques such as amperometry, potentiometry and coulometry, to make determination based on resultant oxidation or reduction current ([0145]).  Imamura teaches a reagent comprising 3 mM magnesium sulfate, 3 mM adenosine triphosphate, 300 U/L glycerol kinase, 15 U/ml glycerol-3-phosphate oxidase ([0190]; which reads on “. . . the enzyme layer comprising glycerol-specific enzyme, the glycerol-specific enzymes selected from among the group consisting of: glycerol kinase and glycerol phosphate oxidase; a layer of co-factors selected from among the group consisting of: adenosine triphosphate and MgCl2”).  As Imamura recites, “[a] composition prepared by further adding magnesium ion that serves as an activator of glycerol kinase and pyruvate kinase to a composition of the present invention is very preferable. The concentration of the magnesium ion should be in the range of 1.5 to 4 mM, and is preferably in the range of 1.8 to 2.2 mM, and it is particularly preferably about 2 mM.”  Thus, it would be obvious to one of ordinary skill, without need for guidance by reference teachings, to use any soluble magnesium salt, including magnesium chloride, as it would be common knowledge in the art that magnesium chloride could provide the magnesium ion concentration range (MPEP §2144.03 B).
At the time of the filing of the instant application, it would have been obvious to one of ordinary skill in the art to have utilized the enzyme/co-factor composition taught by Imamura as the disposed enzyme layer in the device disclosed by Pei as this particular combination would have yielded a predictable electrochemical strip for detection of glycerol.
Additionally, Pei does not explicitly teach at least one membrane layer.
However, Feldman disclose electrochemical biosensors, wherein is taught a barrier to the flow of the diffusible mediator to the counter electrode. The barrier can be, for example, a film through which the redox mediator can not diffuse or through which the redox mediator diffuses slowly. Examples of suitable films include polycarbonate, polyvinyl alcohol, and regenerated cellulose or cellulose ester membranes ([0118]; which reads upon the limitation, “at least one membrane layer”).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the membrane as taught by Feldman into the electrochemical test strip disclosed by Pei as it would help limit background current to yield more accurate test results.

Regarding claim 22, Pei teaches a reference/counter electrode ([0054]).

Regarding claim 23, Pei teaches all the limitations of instant claim 21, as outlined above. Pei specifically teaches a reference/counter combination electrode ([0054]).
Pei does not explicitly teach separate reference and counter electrodes.
However, Feldman disclose electrochemical biosensors, wherein is taught the biosensor may function with a counter/reference electrode, or in the alternative, a separate reference electrode ([0167]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art that biosensors, like those taught by Pei, that the separate counter and reference electrode configuration, like the alternative disclosed by Feldman, as the two configurations are art-recognized equivalents for the same purpose (MPEP §2144.06 II).

Regarding claim 28, Imamura teaches peroxidase as part of the reagent layer ([0190]).

Regarding claim 30, Pei teaches a surfactant may be included in the taught reagent mixture ([0088]).

Regarding claim 31, Pei teaches the reagent matrix for the working electrode W includes an enzyme, an enzyme co-factor, an electron mediator and a polymer binder ([0070]).

Regarding claim 32, the combination of Pei, Imamura and Feldman teaches each of the recited structures, as recited in instant claim 21, would necessary be formed as recited in instant claim 32.

Regarding claim 34, Imamura teaches peroxidase as part of the reagent layer ([0190]).

Regarding claim 38, Pei teaches the reagent matrix for the working electrode W includes an enzyme, an enzyme co-factor, an electron mediator and a polymer binder ([0070]).

Claims 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pei, Imamura and Feldman as applied to claims 21 and 32 above, and further in view of a US Patent Application Publication to Wallace-Davis, et al.  (US 2005/0164329 A1; hereinafter, “Wallace-Davis”).

Regarding claims 29 and 35, Pei teaches polymer of the reagent matrix may be hydroxypropylcellulose ([0086]).
Pei does not teach hydroxypropyl methyl cellulose.
However, Wallace-Davis teaches a reagent matrix including, among other materials, hydroxypropylmethyl cellulose ([0014]).
It would have been obvious to one of ordinary skill in the art that use of hydroxypropylmethyl cellulose, as taught by Wallace-Davis, could be substituted for the hydroxypropylmethyl cellulose, taught by Pei, as a prima facie case of obviousness may be made when chemical compounds have very close structural
similarities and similar utilities (MPEP §2144.09 I).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
17 August 2022